Citation Nr: 0714483	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-03 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease 
with right short leg syndrome, claimed as secondary to 
service-connected left foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active service from March 1978 to October 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision that, in part, 
denied service connection for lumbar disc disease with right 
short leg syndrome, claimed as secondary to service-connected 
left foot disabilities.  The veteran timely appealed.

The Board notes that, in a February 2000 decision, the RO 
denied service connection for lumbar disc disease with right 
short leg syndrome, claimed as secondary to service-connected 
left foot disabilities, as not well grounded.  Pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), the RO 
readjudicated the claim in January 2002, denying it on the 
merits.  Likewise, the Board may adjudicate the veteran's 
current claim for service connection for lumbar disc disease 
with right short leg syndrome, claimed as secondary to 
service-connected left foot disabilities, as an original, 
rather than as a reopened, claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In March 2006, the veteran raised the issue of service 
connection for diabetic neuropathy.  As that issue has not 
been adjudicated, it is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that he injured his low back in service, 
and that his current lumbar disc disease with right short leg 
syndrome either is related to service or is secondary to his 
service-connected left foot disabilities.

Records show treatment for low back pain in service following 
a basketball injury in April 1979, and further complaints of 
low back pain in May and June 1981.  Post-service treatment 
records reflect inconsistent histories-e.g., pain has waxed 
and waned since 1979 injury (April 1998, Dr. Krueger); 
similar pain in 1979 for three months, disappeared and no 
recurrence (July 1998, Dr. Sisco); and pain began in March 
1998 (October 1998, Dr. Luetkemeyer).  

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current residuals of a low back injury, to include lumbar 
disc disease with right short leg syndrome, that either had 
its onset during service or is related to his active service 
or to a service-connected disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  To date, service connection 
has been established for a hammer toe deformity of the left 
2nd through 5th toes, and associated callus deformity and 
peripheral neuropathy of the left foot.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
residuals of a low back injury, to 
include lumbar disc disease with right 
short leg syndrome, since May 2004.  
After securing the necessary release(s), 
obtain these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of low back pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service episodes of low back pain 
in 1979 and 1981.  The examiner should 
also opine as to whether it is at least 
as likely as not (50 percent probability 
or more) that any of the veteran's 
service-connected disabilities caused or 
increased the veteran's low back 
disability.
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC should furnish a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




